SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

108
CA 16-00815
PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


TROY L. SHUKNECHT, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

DALE SHUKNECHT, MARC SHUKNECHT, TRIPLE S FARMS,
A NEW YORK PARTNERSHIP, LEE SHUKNECHT, JOAN
SHUKNECHT, LS & SONS FARMS, LLC, AND TRIPLE S
ENTERPRISES, LLC, DEFENDANTS-APPELLANTS.
-----------------------------------------------
TROY L. SHUKNECHT AND LISA SHUKNECHT,
PLAINTIFFS-RESPONDENTS,

                    V

JOAN SHUKNECHT, DEFENDANT-APPELLANT.


LACY KATZEN LLP, ROCHESTER (MICHAEL J. WEGMAN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

DADD, NELSON, WILKINSON & WUJCIK, ATTICA (JAMES M. WUJCIK OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Genesee County (Timothy J. Walker, A.J.), entered November 20,
2015. The order and judgment dismissed defendants’ counterclaims on
the merits with prejudice upon plaintiffs’ motion for a directed
verdict.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously reversed on the law without costs, the motion is
denied, the counterclaims are reinstated, and a new trial is granted.

     Memorandum: Following a trial on their counterclaims, defendants
appeal from an order and judgment that granted plaintiffs’ motion,
made at the close of defendants’ proof, for a directed verdict
dismissing the counterclaims. Defendants contend that Supreme Court
erred in granting the motion. We agree, and we therefore reverse. It
is well settled that “ ‘a directed verdict is appropriate where the .
. . court finds that, upon the evidence presented, there is no
rational process by which the fact trier could base a finding in favor
of the nonmoving party . . . In determining whether to grant a motion
for a directed verdict pursuant to CPLR 4401, the trial court must
afford the party opposing the motion every inference which may
properly be drawn from the facts presented, and the facts must be
                                 -2-                           108
                                                         CA 16-00815

considered in a light most favorable to the nonmovant’ ” (A&M Global
Mgt. Corp. v Northtown Urology Assoc., P.C., 115 AD3d 1283, 1287-1288;
see Szczerbiak v Pilat, 90 NY2d 553, 556). Applying those standards
here, we conclude that the court erred in granting the motion for a
directed verdict dismissing the counterclaims.




Entered:   February 3, 2017                    Frances E. Cafarell
                                               Clerk of the Court